Opinion issued March 12, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01105-CV
                           ———————————
   IN RE PINNACLE ENGINEERING, INC., PINNACLE PROJECT
SERVICES, INC., JEFFREY A. LIGGET, AND TERRENCE F. TOWNEND,
                            Relators



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-07373



                                 OPINION

      Relators, Pinnacle Engineering, Inc. (“PEI”), Pinnacle Project Services, Inc.

(“PPSI”), Jeffery A. Liggett, and Terence F. Townend, have filed a petition for
writ of mandamus challenging the trial court’s order in the underlying case1

requiring that they turn over certain computer and network server hard drives and

native-format documents. Relators contend that the trial court abused its discretion

by compelling discovery without the required evidentiary showing or procedural

protections, including “restrictions, limitations or instructions as to what may be

done with [their] electronic storage devices or the data.” See In re Weekley Homes,

L.P., 295 S.W.3d 309 (Tex. 2009). We conditionally grant the petition.

                                   Background

      Real party in interest, Raymond G. Houde, and Liggett and Townend were

co-shareholders and employees of two privately-held corporations, PEI and PPSI.

In January 2011, after PEI and PPSI terminated his employment, Houde sued them

for breach of contract, breach of fiduciary duty, shareholder oppression, civil

conspiracy, and declaratory judgment.        PEI and PPSI counter-claimed against

Houde for fraud and rescission. At the center of the parties’ dispute are allegations

that Houde misrepresented his educational background when he joined the

companies. Upon termination of his employment, and pursuant to a shareholder

agreement, PEI and PPSI bought back Houde’s shares in the companies.




1
      The underlying case is Houde v. Pinnacle Engineering, Inc., No. 2011-07373, in
      the 55th District Court of Harris County, Texas, the Honorable Jeff Shadwick
      presiding.
                                         2
      In May 2011, Houde served requests for production on the various

defendants. Among other things, Houde sought from PEI the production of:

      1. All correspondence or other items by and between [PEI] and
         Houde prior to October 9, 2003 that mention, concern, or relate to
         Houde’s employment or ownership in [PEI].

      2. All correspondence or other items by and between [PEI] from
         October 9, 2003 to January 17, 2011, that mention, refer or
         concern Houde’s employment or ownership in [PEI].

      3. All documents reflecting or concerning [PEI’s] investigation of
         Houde’s educational background prior to October 9, 2003.

      4. All documents reflecting or concerning [PEI’s] investigation of
         Houde’s educational background from and after October 9, 2003 to
         January 17, 2011.

      5. All emails by and between employees of [PEI] that mention,
         concern or relate to Houde’s educational background.

      6. All emails by and between Jeffrey A. Liggett and Terence F.
         Townend that mention, concern or relate to Houde’s educational
         background.

Houde made the same or similar requests of PPSI, Liggett, and Townend, seeking

documents and communications relating to Houde’s employment or ownership

interest in PEI and PPSI, Houde’s educational background, and PEI and PPSI’s

investigation into Houde’s educational background.        Houde also sought the

production of computer hard drives from the laptops, desktops, Dell notebooks,

and tablets of Liggett, Townend, and Pete Cruz. And he sought the “network

server(s) utilized for electronic data” by all three men from 2009 to 2011. Relators

                                         3
objected, and, after Houde filed a motion to compel discovery in September 2011,

they amended their objections and declared that they had produced the responsive

documents in their possession “after a diligent search.”

      Specifically, relators objected to the production of their computer and

network server hard drives, asserting that the requests were overly broad, sought

irrelevant information, sought the production of “privileged, private, confidential

and/or proprietary information”2 and revealed that Houde was attempting “to

rummage through a virtual electronic file cabinet of correspondence, which is an

impermissible fishing expedition that, if permitted, would constitute an abuse of

discretion.”3

      The trial court issued orders on October 3, 2011 and January 20, 2012

granting in part Houde’s motion to compel discovery, but sustaining Liggett and

Townend’s objections to Houde’s motions to compel production of their computer

hard drives. As to the requests for the production of computer hard drives and

network server hard drives from PEI and PPSI, the court also issued an order

granting in part Houde’s motion to compel discovery on October 3, 2011 and

January 23, 2012. In both orders relating to PEI and PPSI, the trial court did not




2
      See TEX. R. CIV. P. 196.4.
3
      In re Weekley Homes, 295 S.W.3d 309 (Tex. 2009).
                                         4
sustain or deny the objections to the production of the computer and network-

server hard drives, but instead noted that “plaintiff withdrew these at the hearing.”

       On November 19, 2012, Houde filed a motion to compel the production of

“forensic images of key computers and obtain critical documents in native format

with all associated metadata.” He asserted that this electronic discovery was “key

to the central issue of this case,” he had been unable to obtain the discovery

“despite exhausting all other less intrusive methods of discovery,” “[i]t has become

clear that the only place that information pertaining to this issue can be found is on

Defendants’ electronic storage devices,” and “[d]efendants have failed or refused

to produce communications . . . and refuse to allow Plaintiff to access their

electronic storage devices to search for the requested communications and

documents.”     Houde complained that the defendants had not produced any

hardcopy documents from the relevant time period and had “gone to great lengths

to prevent Houde from examining the most likely place that communications and

documents would exist regarding the hiring of Houde – Defendants’ computers and

server(s).” He asserted that “only Defendants and, upon information and belief,

their ‘consulting only’ computer forensic expert, have been able to view the

correspondence that was actually exchanged during this time.” As to the native

format of certain documents, Houde asserted that relators had refused to provide

him with access to the native files and associated metadata for copies of two

                                          5
Houde resumes that had been referenced in depositions and motions. In his 2012

motion to compel, Houde asked the trial court to compel relators to produce:

      1. a forensic image of the hard drives of the computer(s) used by
         Liggett from 2001–2006

      2. a forensic image of the hard drives of the computer(s) used by
         Townend from 2001–2006

      3. a forensic image of the hard drives of the computer(s) used by Pete
         Cruz from 2001–2006

      4. a forensic image of the network server for Pinnacle

      5. native files of all of Houde’s alleged “resumes.”

Houde offered to cover the expense of the forensic examination, and he argued that

the information sought could not be obtained from another source because the

defendants had testified that many documents no longer existed in paper form.

Houde asserted that the electronically stored information would show when the

various resumes and related documents were created and sent to relators,

information that was not available from the production of the physical documents.

      After the trial court conducted a hearing on December 3, 2012, it granted

Houde’s motion to compel the production of Liggett, Townend, and Cruz’s

computer hard drives, PEI and PPSI’s network servers, and the native files for any

document purporting to be Houde’s resume within 10 days. Relators then asked

the trial court to stay its order pending resolution of their “Emergency Motion for

Temporary Relief” and Petition for Writ of Mandamus filed in this Court. In his
                                         6
response, Houde asserted that the “actual examination of [the computer images]”

ordered by the trial court was “narrowly tailored,” and he noted that the trial court

had told the parties that the examination was limited to a forensic search for: (1)

current or prior versions (including deleted versions) of Houde’s resume; (2)

documents and artifacts that contain the same text as the resumes, which, therefore,

may have been the source materials for the creation of the resumes at issue; and (3)

specific email communications relating to the hiring and educational background

of Houde sent prior to 2006. Houde sought, “for the sake of clarity,” to have the

trial court sign an amended order “that comports” with its “discussion with the

parties and limitations on the forensic examination imposed” by the trial court

“during the December 3, 2012 hearing regarding Plaintiff’s Motion to Compel

Forensic Images of Computers and Documents in Native Format.”

      Relators replied, attaching the affidavit of their attorney, Stewart Hoffer.

They asserted that Houde had inaccurately stated that the “actual examination of

[the computer images] ordered” by the trial court was “narrowly tailored,” the trial

court had actually told the parties “no such thing and never limited the scope of the

investigation,” and the order signed by the trial court “accurately reflects what” the

trial court ordered Liggett, Townend, PEI and PPSI to do.” They also asserted that

their counsel had told the trial court at the hearing that they did not conduct a

forensic investigation for certain communications; they had searched their hard

                                          7
files, “.pst” files, and email server files for any responsive documents which they

produced, and they believed that they had fully complied with the Texas Rules of

Civil Procedure. Relators further asserted that the trial court was not presented

with evidence that they had not produced the native files of all of Houde’s

resumes, which they had produced in hard copy, or not searched email files from

the relevant time periods. They had searched the PEI and PPSI network servers for

all native versions of the Houde resumes that were produced, and they had

produced the native format ten months earlier.

      Relators filed in this Court a motion for emergency relief, seeking a stay of

the trial court’s order compelling the production of the computer hard drives,

which this Court granted, and their petition for writ of mandamus, seeking a writ

requiring the trial court to vacate its order.   Relators assert that the trial court did

not hear any “evidence” below because it did not admit any exhibits or take live

testimony during the December 3, 2012 hearing.

      On December 18, 2012, the trial court conducted a hearing on discovery

deadlines and an upcoming trial setting. Houde offered an amended order which

the trial court signed, vacating its December 3, 2012 order. The trial court ordered

that “images” rather than the actual computer hard drives be produced, and it listed

the specific items that Houde’s forensic computer expert was to search for,

including (1) current or prior versions of Houde’s resume; (2) documents

                                           8
containing the same text as the resumes that might have been source materials for

the creation of the resumes; and (3) specific email communications, sent prior to

2006, relating to Houde’s hiring and educational background. The amended order

also provides that deleted files or fragments without a date that are otherwise a

match are to be included in the final results and Houde’s forensic computer expert

is to investigate for any “wiping” software or deletion of files, recover those files,

and note any time periods or electronic devices that were not provided for

investigation. The trial court also stayed the amended order pending the outcome

of relators’ petition for writ of mandamus.

      Relators have filed a supplement to their mandamus petition, asserting that

the trial court’s December 18, 2012 amended order is substantively the same,

constitutes an abuse of discretion, and “fails to cure most of the defects in the

original order.” In his response, Houde asserts that the trial court’s December 18,

2012 amended order reflects the ruling actually made by the trial court on

December 3, 2012 that had been “misunderstood or misrepresented” by relators to

this Court.

                                Standard of Review

      Mandamus is an extraordinary remedy that will issue only to correct a clear

abuse of discretion or a violation of a duty imposed by law when there is no

adequate remedy by appeal. In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex.

                                          9
2005) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004)); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992); In re Taylor, 113
S.W.3d 385, 389 (Tex. App.—Houston [1st Dist.] 2003, orig. proceeding). A trial

court abuses its discretion when it acts arbitrarily or unreasonably and without

reference to any guiding rules or principles. See Walker, 827 S.W.2d at 839; In re

Taylor, 113 S.W.3d at 389.

                      Discovery of Electronic Data or Information

      Relators argue that the trial court abused its discretion in entering its

December 18, 2012 amended order because Houde did not make a specific request

for the electronic data and did not show that relators defaulted on their discovery

obligation, their production was inadequate or Houde could recover relevant

information, his expert is qualified, or the recovery of relevant information is

feasible.4 Relators assert that the trial court’s order effectively gives Houde’s


4
      Both parties agree that no record was made of the December 3, 2012 hearing on
      Houde’s motion to compel. Houde argues that because relators have not brought
      forward a transcript of that hearing, the result is the absence of a complete record
      which creates a presumption against relators. However, such a presumption
      applies only when the trial court considers evidence at a hearing. See Delgado v.
      Kitzman, 793 S.W.2d 332, 333 (Tex. App.—Houston [1st Dist.] 1990, orig.
      proceeding). Here, the mandamus record includes the sworn affidavit of relators’
      attorney, Stewart Hoffer, who testified that, in reference to the December 3, 2012
      hearing, “After all, the trial court neither admitted any exhibits nor took live
      testimony during the hearing and, thus, the trial court did not hear any true
      ‘evidence.’” In place of a transcript of relevant testimony and exhibits introduced
      in an underlying proceeding, a party may provide a “statement that no testimony
      was adduced in connection with the matter complained.” TEX. R. APP. P.
      52.7(a)(2); see also Walker, 827 S.W.2d at 837 n.3 (relator discharges burden by
                                           10
expert, who is not identified in the order, “carte blanche to rummage through

[relators’] storage devices in violation of Weekley” and has not imposed reasonable

limits addressing privilege, privacy and confidentiality. In re Weekley Homes, 295
S.W.3d 309; see also TEX. R. CIV. P. 196.4.

Specific request for correspondence, documents, and emails

      Relators first assert that Houde did not make a specific request for the

electronic data as required by rule 196.4 and In re Weekley Homes, but only for a

native electronic format copy of his resume, which relators produced in native




      filing affidavit that no evidence was presented to trial court); Barnes v.
      Whittington, 751 S.W.2d 493, 495 (Tex. 1988) (“The undisputed fact that no
      testimony was adduced at any of the hearings, as set forth in the affidavit of
      relator’s counsel, satisfies the relator’s burden[.]”). Although Houde makes some
      reference in his briefing to this Court to “evidence” considered by the trial court in
      deciding the motion to compel, he has not filed an affidavit controverting the
      statement in Hoffer’s affidavit or asserting that the trial court did admit testimony
      and exhibits at the hearing. Nor does he provide references to any testimony or
      exhibits admitted at the hearing. Further, the amended order that forms the basis
      of this mandamus proceeding does not indicate that any evidence was admitted or
      considered. The order states: “The Court having considered [Houde’s motion to
      compel], [Relators’] responses thereto, and the arguments of the parties, the Court
      is of the opinion that the Motion should be granted.” See Otis Elevator Co. v.
      Parmelee, 850 S.W.2d 179, 181 (Tex. 1993) (stating that complaining party not
      required to obtain transcripts of non-evidentiary hearings in which trial court
      expressly bases its decision on the papers filed and counsels’ arguments).
      Therefore, a transcript of the hearing was not necessary; “[t]his court has never
      required the parties to present a ‘statement of facts that contains only the oration of
      counsel.’” Tilton v. Moye, 869 S.W.2d 955, 957 (Tex. 1994) (quoting Barnes, 751
S.W.2d at 495) (refusing to dismiss mandamus petition for failure to provide a
      record from hearing on motion to compel discovery when no testimony was
      taken).

                                            11
electronic form. Houde responds that he specifically requested “the documents

and hard drives” and “electronic communications and resumes.” 5

5
      In his Response to Relator’s Petition, Houde points to his requests for production
      from relators for “[a]ll emails by and between [Jeffrey A. Liggett and Terence F.
      Townend] that mention, concern, or relate to Houde’s educational background;”
      “[a]ll emails by and between [Jeffrey A. Liggett and Terence F. Townend] that
      mention, concern or relate to Houde’s work history;” “[a]ll documents that
      [relators] rel[y upon] to support [their] contention that Houde ‘intentionally
      misrepresented(ed) his educational qualifications’ as asserted in ¶8 of the Original
      Answer/Counterclaim;” “[a]ll documents that [relators] rel[y upon] to support
      [their] contention that ‘prior to PPSI and PEI permitting Houde to purchase stock
      in each company, Houde represented to PPSI and PEI that he had earned a
      Bachelor of Science Degree in Chemical Engineering from Georgia Institute of
      Technology’ as asserted in ¶22 of the Original Answer/Counterclaim;” and “[a]ll
      documents that [relators] rel[y upon] to support [their] contention that Houde ‘in
      writing made a false representation of material fact to PPSI and PEI’ as asserted in
      ¶28 of the Original Answer/Counterclaim.” Houde also points to his requests for
      production from PEI and PPSI in which he requested “[a]ll documents that
      [Pinnacle Engineering or Pinnacle Project Services] rel[y upon] to support its
      contention that Houde ‘intentionally misrepresent(ed) his educational
      qualifications’ as asserted in ¶8 of the Original Answer/Counterclaim” and “[a]ll
      documents that [Pinnacle Engineering or Pinnacle Project Services] rel[y upon] to
      support its contention that Houde ‘fraudulently induced PEI to make (Houde) a
      shareholder’ in Pinnacle Engineering as asserted in ¶8 of the Original
      Answer/Counterclaim.” However, in his Motion to Compel Production of
      Forensic Images, Houde asserted to the trial court that his motion was based on
      previous requests for the production of: “[a]ll correspondence or other items by
      and between Pinnacle Engineering and Houde prior to October 9, 2003 that
      mention, concern, or related to Houde’s employment or ownership in Pinnacle
      Engineering;” “[a]ll correspondence or other items by and between Pinnacle
      Engineering from October 9, 2003 to January 17, 2011, that mention, refer or
      concern Houde’s employment or ownership in Pinnacle Engineering;” “[a]ll
      documents reflecting or concerning Pinnacle Engineering’s investigation of
      Houde’s educational background prior to October 9, 2003;” “[a]ll documents
      reflecting or concerning Pinnacle Engineering’s investigation of Houde’s
      educational background from and after October 9, 2003 to January 17, 2011;”
      “[a]ll emails by and between employees of Pinnacle Engineering that mention,
      concern or relate to Houde’s educational background;” and “[a]ll emails by and
      between Jeffrey A. Liggett and Terence F. Townend that mention, concern or
      relate to Houde’s educational background,” as well as his request for the computer
                                           12
      Rule 196.4, which applies specifically to discovery of “data or information

that exists in electronic or magnetic form,” requires that the requesting party must

“specifically request production of electronic or magnetic data and specify the

form in which the requesting party wants it produced.” TEX. R. CIV. P. 196.4.

The Texas Supreme Court has held that rule 196.4 requires a specific request “to

ensure that requests for electronic information are clearly understood and disputes

avoided.” In re Weekley Homes, 295 S.W.3d at 314. The responding party must

produce the data that is responsive to the request and “reasonably available to the

responding party in the ordinary course of business.” TEX. R. CIV. P. 196.4.

      Houde made requests for the production of the computer hard drives from

the laptops, desktops, Dell notebooks, and tablets of Liggett, Townend, and Pete

Cruz, as well as the “network server(s) utilized for electronic data” by all three

men from 2009 to 2011. These requests did not inform relators of the exact nature

of the information sought and do not meet the requirements of rule 196.4. See In

re Jordan, 364 S.W.3d 425, 426 (Tex. App.—Dallas 2012, orig. proceeding)

(holding that written requests merely asking for computer hard drives are

insufficient under rule 196.4). Additionally, we note that Houde’s request for the

“network server(s) utilized for electronic data” by all three men from 2009 to 2011


      hard drives from the desktops, laptops, and Dell notebooks of Liggett, Townend
      and Cruz and network server hard drives “utilized by the Defendants during the
      relevant period.”
                                        13
does not match the date range for the server hard drive image production ordered

by the trial court. The amended order specifies that the image of the network

server(s) for PEI and PPSI to be produced is from 2000 to 2006, but Houde’s

request for production specified network server data for Liggett, Townend and

Cruz from 2009 to 2011 only.

      Because compelling relators to turn over computer and network server hard

drives without requiring Houde to identify specific discovery requests, does not

comport with the requirements of rule 196.4 and In re Weekley Homes, we

conclude that the trial court abused its discretion in granting the motion to compel.

Production of the Computer and Network Hard Drives

      The trial court’s December 18, 2012 amended order requires relators to

produce to Houde’s forensic computer expert images from the hard drives of “any

computer(s) used” by Liggett, Townend, and Cruz from December 1, 2000–2006;

the network server(s) for PEI and PPSI from December 1, 2000–2006; and the

native files for any document purported to be Houde’s resume (Bates No.

PINNACLE 00011, 000129-134, 000147-149). In this amended order, the trial

court added language describing what Houde’s forensic computer expert was to

look for:

      It is ORDERED that Plaintiff’s Forensic Computer Expert shall
      search the images and files listed above for: (1) current or prior
      versions (including deleted versions) of Mr. Houde’s resume; (2)
      documents and artifacts that contain the same text as these resumes
                                         14
      and therefore may have been source materials for the creation of the
      resumes at issue; and (3) specific email communications relating to
      the hiring and educational background of Mr. Houde by Defendants
      prior to 2006. Deleted files and fragments may or may not have a
      date of activity associated with them; if no date exists with a deleted
      file or fragment that is a match to the search terms, the deleted file or
      fragment will be included in the final results without the date filter
      being applied.

      Plaintiff’s Forensic Expert shall also investigate for the existence of
      any wiping software or deletion of files from these systems; recover
      any files that have been deleted and note whether any time periods or
      electronic devices were not provided for investigation.

      We hold that the trial court’s amended order does not comply with the

requirements of rule 196.4 concerning the examination of a party’s electronic

storage devices as outlined in In re Weekley Homes. In In re Weekley Homes, the

Texas Supreme Court recognized that “[p]roviding access to information by

ordering examination of a party’s electronic storage device is particularly intrusive

and should be generally discouraged, just as permitting open access to a party’s file

cabinets for general perusal would be.” 295 S.W.3d at 317. The court explained,

      As a threshold matter, the requesting party must show that the
      responding party has somehow defaulted in its obligation to search its
      records and produce the requested data. The requesting party should
      also show that the responding party’s production ‘has been inadequate
      and that a search of the opponent’s [electronic storage device] could
      recover deleted relevant materials.’ Courts have been reluctant to rely
      on mere skepticism or bare allegations that the responding party has
      failed to comply with its discovery duties. Even if the requesting
      party makes this threshold showing, courts should not permit the
      requesting party itself to access the opponent’s storage device; rather,
      only a qualified expert should be afforded such access, and only when
      there is some indication that retrieval of the data sought is feasible.

                                         15
      Due to the broad array of electronic information storage
      methodologies, the requesting party must become knowledgeable
      about the characteristics of the storage devices sought to be searched
      in order to demonstrate the feasibility of electronic retrieval in a
      particular case. And consistent with standard prohibitions against
      ‘fishing expeditions,’ a court may not give the expert carte blanche
      authorization to sort through the responding party’s electronic storage
      device. Instead, courts are advised to impose reasonable limits on
      production. Finally, federal courts have been more likely to order
      direct access to a responding party’s electronic storage devices when
      there is some direct relationship between the electronic storage device
      and the claim itself.

Id. at 317–19 (internal citations omitted).

Default on Discovery Obligations

      Houde made the assertion in his motion to compel that Relators “to date . . .

have not produced any hardcopy paper documents or communications from [10

years ago], and only [relators] and, upon information and belief, their, ‘consulting

only’ computer forensic expert, have been able to view the correspondence that

was actually exchanged during that time.” Houde also asserted that relators had

“gone to great lengths to prevent Houde from examining the most likely place that

communications and documents would exist regarding the hiring of Houde –

[Relators’] computers and servers.”6 However, as the court in In re Weekley

6
      Houde makes similar assertions in his response to relators’ petition that he “made
      a showing that the information sought existed only on Relators’ hard drives and
      servers.” Houde asserts that the trial court considered evidence and heard
      arguments that “numerous additional versions of a purported resume of [Houde]
      existed on Relators’ electronic storage devices that had not been produced during
      discovery” and the trial court’s order was directed at those specific
      communications and unproduced versions of Houde’s resume and the underlying
                                          16
Homes explained, “courts have been reluctant to rely on mere skepticism or bare

allegations that the responding party has failed to comply with its discovery

duties.” In re Weekley Homes, 295 S.W.3d at 317–18; see also In re Harris, 315
S.W.3d 685, 700 (Tex. App.—Houston [1st Dist.] 2010, orig. proceeding) (noting

that no argument by requesting party that responding party’s production had been

insufficient is even less than the “mere skepticism or bare allegations” deemed

insufficient in In re Weekley Homes).

      The Texas Supreme Court has specifically rejected as insufficient similar

conclusory statements made by requesting counsel that certain emails “must exist,”

and it held that such statements do not justify the highly intrusive method of

discovery that was ordered by the trial court. In re Weekley Homes, 295 S.W.3d at

317–18, 320.    Houde presented no evidence that relator’s production has been

inadequate or a search of relators’ computer and network server hard drives could

recover relevant materials. Relators asserted in their responses to Houde’s requests

for production and motion to compel that they had conducted diligent searches and

produced the relevant documents found. Houde’s motion made no assertion that

relators’ counsel’s statements were false or made in bad faith. See In re Stern, 321
S.W.3d 828, 845 (Tex. App.—Houston [1st Dist.] 2010, orig. proceeding) (holding

that requesting party did not show default when responding party agreed to

      metadata. But Houde points us to no evidence presented to the trial court
      substantiating his assertions.
                                        17
produce items and requesting party made no showing that representations were

false or made in bad faith). And Houde’s motion to compel forensic imaging did

not provide the showing required in In re Weekley Homes that relators, as the

responding parties, have somehow defaulted on their obligation to search their

records and produce the requested data. 295 S.W.3d at 317. In re Weekley Homes

also requires that the requesting party show that the responding party’s production

“has been inadequate and that a search of the opponent’s [electronic storage

device] could recover deleted relevant materials.” Id.

      Houde further asserted in his motion to compel that relators had refused to

provide him access to the native files for two documents purposed to be Houde

resumes that were used in depositions.       Relators provided evidence in their

response to Houde’s motion to compel that the native format file had been

produced to Houde as an attachment to an email from relators’ counsel dated

February 9, 2012. Houde did not provide to the trial court controverting evidence

that relators had not produced the resume in native format, nor does he direct this

Court to any such evidence.

      Accordingly, we hold that the trial court abused its discretion in compelling

relators to turn over their computer and network server hard drives without

requiring Houde to demonstrate that relators defaulted on their discovery




                                        18
obligations or their production had been otherwise inadequate. See TEX. R. CIV. P.

196.4; In re Weekley Homes, 295 S.W.3d at 322.

Feasibility of Retrieval

      Even a showing that relators did not search for relevant requested documents

does not automatically mean that a search of relators’ computer and network server

hard drives would likely reveal the documents, or that they would be reasonably

capable of recovery. See In re Weekley Homes, 295 S.W.3d at 319–20.            The

requesting party must demonstrate that data retrieval is feasible. See In re Stern,
321 S.W.3d at 846. The conclusory statements of Houde’s counsel in his motion

to compel were not enough to justify the intrusive method of discovery ordered by

the trial court which gave Houde’s forensic computer expert complete access to the

entire hard drives of every computer used by Liggett, Townend and Cruz, as well

as the PEI and PPSI’s network server hard drives. The trial court did not require

Houde to demonstrate that relators’ electronic information storage methodology

would allow the retrieval of these documents, including deleted versions of

Houde’s resume, or what that retrieval will entail as required by In re Weekley

Homes to justify the appointment of a forensic expert to examine the hard drives.
295 S.W.3d at 320.

      Houde simply failed to show that retrieval of deleted copies of his resume

and the emails was feasible. Accordingly, we hold that the trial court abused its

                                        19
discretion in compelling relators to turn over computer and network server hard

drives without requiring Houde to demonstrate that retrieval of deleted copies of

Houde’s resume and emails prior to 2006 was feasible. See TEX. R. CIV. P. 196.4;

In re Weekley Homes, 295 S.W.3d at 322.

Expert Qualifications

       Houde represents to this Court that the parties had agreed on “Mr. Price” as

the forensic computer expert and this was discussed and agreed upon “by the

parties and the trial court during the December 3, 2012 hearing.” However, Price

is neither identified in the trial court’s order, nor were his qualifications to conduct

this forensic computer examination on relators’ computer and network server hard

drives identified in the trial court’s order.

      Even if Houde had made the requisite threshold showing that relators had

not complied with their discovery obligations, the requesting party itself should not

be allowed access to the opponent’s storage device, but rather only a qualified

expert should be given access. See In re Weekley Homes, 295 S.W.3d at 318.

Whereas the amended order provides that Houde’s forensic computer expert will

do the searching on relators’ computer and network server hard drives, the expert

is not identified and there are no limitations or guidelines provided as to how

Houde’s expert would conduct the searches for Houde’s resume and documents

with the same text that might be source materials or email communications prior to

                                            20
2006. See id. (“[A] court may not give the expert carte blanche authorization to

sort through the responding party’s electronic storage device.”). Houde presented

nothing in his motion to show that his expert is qualified to perform the searches

on the specific storage devices at issue or the search methodology would likely

retrieve the documents, including deleted versions of Houde’s resume and emails

prior to 2006. Id. at 321; In re Stern, 321 S.W.3d at 847. In re Weekley Homes

requires Houde to demonstrate that his expert is familiar with the particularities of

relators’ computer and network server hard drives, he is qualified to search those

hard drives, and the expert’s proposed search methodology is reasonably likely to

yield the information that he seeks. 295 S.W.3d at 321; see also In re Harris, 315
S.W.3d at 701 (noting that requesting party made no showing which, if any, of

responding party’s electronic storage devices could be expected to contain

requested information). Houde made no such showing in his motion to compel and

the trial court’s amended order does not contain any such information.

      Similarly, Houde has not shown that his forensic computer expert is

qualified to investigate the existence of any “wiping” software or the deletion of

files on relators’ computer and network server hard drives. Houde has not shown

that his forensic computer expert is qualified to “recover any files that have been

deleted and note whether any time periods or electronic devices were not provided

for investigation.”

                                         21
      Accordingly, we hold that the trial court abused its discretion in compelling

relators to produce their computer and network servers hard drives without

requiring Houde to identify his forensic computer expert, his qualifications, that

the expert is familiar with relators’ computer and network server hard drives, and

that the expert’s search methodology is likely to retrieve the possibly deleted

Houde resumes and emails relating to Houde prior to 2006. See TEX. R. CIV. P.

196.4; In re Weekley Homes, 295 S.W.3d at 322.

Privilege, Privacy and Confidentiality Concerns

      The trial court’s December 18, 2012 amended order did not provide

guidelines as to how Houde’s expert would protect relators’ privacy and

confidentiality or handle privileged documents. See In re Weekley Homes, 295
S.W.3d at 318 (courts should “impose reasonable limits on production” and

“address privilege, privacy, and confidentiality concerns”). And it did not provide

any mechanism through which relators could withhold from discovery any

document or information that is privileged or confidential. See id. The amended

order does not provide for the creation of a privilege log subject to in camera

review by the trial court, nor does it provide for any method for screening such

privileged and confidential information. Rather, it permits Houde full access to the

computer and network server hard drives. Under the amended order as written,

Houde would be allowed to screen any privileged or confidential material on the

                                        22
electronic storage devices, including any computer used by Liggett, Townend and

Cruz, even their personal home computers. See In re Clark, 345 S.W.3d 209, 213–

14(Tex. App.—Beaumont 2011, orig. proceeding) (conditionally granting

mandamus relief when trial court’s order compelling production of computers and

electronic storage devices would effectively allow requesting party to screen

privileged documents).

      Accordingly, we hold that the trial court abused its discretion in compelling

relators to turn over their computer and network server hard drives without

providing any mechanism through which Relators can withhold from discovery

any documents or information that is privileged or confidential. See TEX. R. CIV.

P. 196.4; In re Weekley Homes, 295 S.W.3d at 322.

Appropriate Limitations

      As noted above, permitting “access to information by ordering examination

of a party’s electronic storage device is particularly intrusive and should be

generally discouraged, just as permitting open access to a party’s file cabinets for

general perusal would be.” In re Weekley Homes, 295 S.W.3d at 317. Here, the

trial court ordered the production of the image of the hard drives of “any

computer” used by Liggett, Townend and Cruz. As written, the trial court has

ordered the production not just of work computers, but also any personal computer

used by the men. Even if Houde had made all of the requisite showings of In re

                                        23
Weekley Homes that relators had defaulted on their discovery obligations, retrieval

of data was feasible, his expert was qualified, the expert’s search methodology

would likely retrieve the documents sought, and the expert is familiar with relators’

electronic storage devices, a court may still not give the expert “carte blanche” to

sort through the responding party’s electronic storage device.       In re Weekley

Homes, 295 S.W.3d at 318. Houde asserts that the trial court’s amended order is

“narrowly tailored” and constitutes “a specifically targeted forensic examination”

directed at the discovery of specific information relevant to his claims and

defenses. He further asserts that all of the parties knew that the discovery ruling

was limited and directed at specific electronic files. In support of his assertions,

Houde attaches email correspondence exchanged between counsel regarding a

proposed forensic computer protocol after the December 3, 2012 hearing on his

motion to compel. However, nothing in the amended order signed by the trial

court contains any limitations on the expert’s examination of relators’ computer

and network server hard drives.      The trial court’s order does not limit what

searches can be conducted or what may be done with any information that is found.

It merely requires that a search be conducted for all versions of Houde’s resume,

any possible source documents, and certain email communications prior to 2006

relating to Houde’s hiring and educational background. The trial court’s order

should have provided search parameters limiting access to personal and

                                         24
confidential information that has no possible relevance to the pending litigation.

See In re Clark, 345 S.W.3d at 213.

      Direct access to a responding party’s electronic storage devices is more

likely to be appropriate “when there is some direct relationship between the

electronic storage device and the claim itself.” In re Weekley Homes, 295 S.W.3d

at 317–19 (citing cases where employers sued former employees for misuse of

company computers as examples of when close relationship between claims and

defendant’s computer equipment justified production of the computers

themselves). Although Houde suggests that he is justified in gaining direct access

because he is a former shareholder of PEI and PPSI, there is no direct connection

between his claims and the computers to which he seeks access that could justify

the production of images of the computer and network server hard drives.

      Accordingly, we hold that the trial court abused its discretion in compelling

relators to turn over their computer and network server hard drives without any

limitations on Houde’s forensic computer expert. See TEX. R. CIV. P. 196.4; In

Weekley Homes, 295 S.W.3d at 322.




                                        25
                          Inadequate Appellate Remedy

       Mandamus relief is available when a trial court compels production of

electronic data and information beyond the permissible bounds of discovery. See

In re Weekley Homes, 295 S.W.3d at 322; In re Am. Optical Corp., 988 S.W.2d
711, 714 (Tex. 1998). The trial court’s amended order compelling discovery in

this case exceeds the permissible bounds of discovery. Moreover, relators have no

adequate appellate remedy because an appellate court will not be able to remedy

the trial court’s error in ordering such an intrusive search without the procedural

productions outlined in In re Weekley Homes. See In re Prudential Ins., 148
S.W.3d 124, 135–36.

                                     Conclusion

      We conditionally grant relators’ petition for writ of mandamus and direct the

trial court to vacate its December 18, 2012 amended order. We are confident the

district court will promptly comply, and our writ will issue only if it does not.



                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Bland, and Massengale.




                                          26